George, J.
The basement under Hamlet’s barber-shop was occupied by the Kirkpatrick Hardware Company. In the basement was a large electric light, connected with the meter in Hamlet’s shop, and for several years the current for the light in the basement was supplied through his meter. In March, 1916, this fact *721was discovered, and Hamlet filed suit against the hardware company for the value of the current consumed during the four years preceding the filing of the suit. Counsel for the plaintiff properly characterized the action as “a suit upon an implied contract for the market value of the current consumed by the hardware company.” The judge of the municipal court of Atlanta, before whom the case was tried,, dismissed the petition upon demurrer. An appeal was taken to the appellate division of the municipal court, and the judgment of the trial judge reversed. A petition for certiorari was presented' to the judge of the superior court, and upon the hearing the judgment of the appellate division of the municipal court of Atlanta was affirmed. The Kirkpatrick Hardware Com- ■ pany excepted.
The rulings governing the case are stated in the headnotes.

Judgment reversed.

Wade, C. J., and Luke, J., concur.